Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (PG Pub. 2016/0215495) in view of Zhang et al. (PG Pub. 2018/00223903).
Regarding claims 1-2, Nakamura et al. teach a sliding seismic isolation device including a structure fixation plate (upper shoe 1) having a first sliding surface and a metallic slider (3) having a second sliding surface contacting the first sliding surface wherein a friction member composed of a fabric attached to the first sliding  surface, the second sliding surface or both the first and second sliding surfaces [0001]. Nakamura et al. teach a double layer fabric but also teaching the squashing that occurs in the PTFE yarns. Zhang et al. teach single layer fabrics as the friction member composed of single layer wherein at least one the warp and weft are formed of a plurality of plied (twisted) yarns into which high strength fibers and ptfe fibers are twisted together and the other of the warp and the weft is formed of a plurality of high strength fibers in the single layer fabric in order to improve dimensional stability, reduce costs, simplify production and low friction coefficient and excellent wear resistance properties [Abstract and 0007 and Examples]. The single layer fabric has a twill weave and is woven such the plied yarns of the one forming the single layer fabric are exposed at a surface opposite from an attachment side of the friction member more than the high strength fibers of the other forming the single layer fabric  in order to improve dimensional stability, reduce costs, simplify production and low friction coefficient and excellent wear resistance properties [Examples]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the single layer fabric with the plied yarns and PPS yarns of Zhang et al in Nakamura et al in order to in order to improve dimensional stability, reduce costs, simplify production and low friction coefficient and excellent wear resistance properties and arrive at the claimed invention. 
Regarding claim 3, Nakamura et al. teach the sliding seismic isolation device is of double-sided sliding bearing in which the structure fixation plate includes a superstructure fixation plate and a substructure fixation plate each having the first sliding surface, the slider has the second sliding surface at each of an upper surface and a lower surface thereof, the second sliding surface of the upper surface and the second sliding surface of the lower surface contacting the first sliding surface on an upper side and the first sliding surface on a lower side, respectively, and the friction member is attached to the respective first sliding surfaces of the superstructure fixation plate and the substructure fixation plate, the second sliding surfaces of the upper surface and the lower surface of the slider, or both of the first sliding surfaces and the second sliding surfaces [Figures].
Regarding claim 4, Nakamura et al. teach the structure fixation plate has the first sliding surface, the slider has the second sliding surface contacting the first sliding surface and is held by a receiving plate, and the friction member is attached to the first sliding surface of the structure fixation plate, the second sliding surface of the slider, or both of the first sliding surface and the second sliding surface. Nakamura et al are silent regarding the sliding seismic isolation device being a single-sided sliding bearing. However, single sided bearings are known in the art and it would have been obvious to one of ordinary skill in the art to arrive at the single sided bearing in order to make a single sided sliding support and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789